        Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 1 of 8. PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



PARKER HANNIFIN CORPORATION as                  Case No.
successor-by-merger to CLARCOR, INC.,
                                                PLAINTIFF'S COMPLAINT FOR
              Plaintiff,                        DAMAGES

       V.                                       Demand for Jury Trial


TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA,

                Defendant.

                                       COMPLAINT

       Plaintiff, Parker Hannifin Corporation ("Parker"), as successor-by-merger to

CLARCOR, Inc. ("CLARCOR"), by and through its counsel, files this Connplaint against

Defendant Travelers Casualty and Surety Company of America ("Travelers") and avers

as follows:

                                 NATURE OF THIS ACTION

       1.     This action arises from a breach of the terms of an insurance policy issued

by the Defendant. Parker has presented to Travelers a claim that is covered by an

insurance policy issued by Travelers to CLARCOR, a predecessor-ln-interest to Parker.

Travelers has refused to reimburse Parker for covered loss reasonably incurred by

Parker in connection with the claim.

                                        PARTIES

       2.     Parker is a corporation organized and existing under the laws of the State

of Ohio, with its principal place of business located at 6035 Parkland Boulevard,
        Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 2 of 8. PageID #: 2




Cleveland, Ohio 44124-4141. Parker purchased all of the outstanding stock of

CLARCOR via a transaction that closed on February 28, 2017 and merged CLARCOR

into Parker; as a result, Parker is the successor-by-merger to CLARCOR.

       3.     Travelers is a corporation organized and existing under the laws of the

state of Connecticut, with its principal place of business in Hartford, Connecticut.

                               JURISDICTION AND VENUE

       4.     This Court has personal jurisdiction over Travelers because Travelers, in

addition to being authorized to do business in Ohio within the relevant time period, has

transacted business in Ohio by, inter alia, contracting to insure persons, property, or

risks located within Ohio, and/or has otherwise conducted activities or maintained

sufficient contacts to place it within the personal jurisdiction of this Court.

       5.     This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1332(a)(1) because this civil action involves a citizen of one state and a citizen

of a different state and the matter in controversy exceeds $75,000 exclusive of interest

and costs.


       6.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1) and (2)

because Travelers resides in this district within the meaning of 28 U.S.C. 1391(c) and

conduct regarding this claim was directed to Parker at its headquarters location in the

Northern District of Ohio, including notification by Travelers that it was declining to

provide coverage to Parker under the insurance policy at issue.

                                           FACTS

       7.     Prior to its acquisition by Parker, CLARCOR was the administrator of the

CLARCOR, Inc. Benefit Plan (the "Plan"), which, among other benefits, provided

employees with specified health insurance benefits.


                                              -2-
        Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 3 of 8. PageID #: 3




       8.     To protect itself against insurable losses or liabilities that CLARCOR might

incur in its role as administrator of the Plan, CLARCOR purchased broad insurance

coverage for "any Claim ... for a Wrongful Act," commonly known as a "Fiduciary

Liability Insurance Policy."

       9.     Defendant Travelers issued the Fiduciary Liability Insurance Policy to

CLARCOR for the period July 1, 2016 to July 1, 2017 under policy number 105637441

(the "Policy"). Travelers had also issued the Fiduciary Liability Insurance Policy to

CLARCOR for the prior coverage year.

       10.    On May 24, 2017, while the Policy was in effect, the U.S. Department of

Labor ("DOL") sent a letter to CLARCOR informing CLARCOR that the DOL's Employee

Benefits Security Administration ("EBSA") had opened EBSA Case No.: 40-024127 (the

"EBSA Case Letter").

       11.    The EBSA Case Letter addressed, inter alia, a tobacco surcharge

imposed on Plan participants between 2011 and 2017. The EBSA Case Letter alleged

errors and breaches of fiduciary duties as a result of the structure of the tobacco

surcharge program that the DOL claimed required tobacco users to pay a higher

premium than non-tobacco users without providing a "reasonable alternative" to paying

that increased amount.

       12.    The EBSA Case Letter concluded: "In our view, for the reasons cited

above, you are in violation of Title I, Part 7 of ERISA and will remain so as long as the

violations cited above remain uncorrected."




                                            -3-
        Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 4 of 8. PageID #: 4




       13.    Upon the merger of CLARCOR into Parker, Parker succeeded to all of

CLARCOR's obligations and liabilities as administrator of the Plan and to all of

CLARCOR's rights under the Policy.

       14.    On June 30, 2017, Parker provided Travelers with a copy of the EBSA

Case Letter and provided notice of a Claim under the Travelers Policy "and all other

applicable policies."

       15.    The Policy provides that Travelers "will pay on behalf of the Insured, Loss

for any Claim first made during the Policy Period ... for a Wrongful Act."

       16.    For there to be a "Claim first made during the Policy Period," the written

notice of the claim to the insured must include assertions of a "Wrongful Act." As

defined in the Policy in the context of this case, the term "Claim" requires "a formal

administrative or regulatory proceeding commenced by filing of a notice of charges,

formal investigative order, service of summons or similar document, including a

fact-finding investigation by the Department of Labor, the Pension Benefit Guaranty

Corporation, or a similar government agency that is located outside of the United States

.. . against an Insured for a Wrongful Act."

       17.    The Policy defines "Wrongful Act" to be;

              Wrongful Act means:
              1. any actual or alleged breach of fiduciary duty by or on
              behalf of the Insured with respect to any Employee Benefit
              Plan, including:
                     a. any actual or alleged breach of duties, obligations
                     and responsibilities imposed by ERISA, COBRA,
                     HIPAA, or by any similar or related federal, state,
                        local, or foreign law or regulation, in the discharge of
                        the Insured's duties with respect to an Employee
                        Benefit Plan; or




                                               -4-
       Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 5 of 8. PageID #: 5




                    b. any other matter claimed against an Insured solely
                    because of the Insured's actual or alleged status as a
                    fiduciary of an Employee Benefit Plan; or
             2. any actual or alleged negligent act, error or omission by
             or on behalf of the Insured in the Administration of Employee
             Benefits.

             Administration also means;
             a. determining and calculating the benefits of; and
             b. preparing, distributing or filing required notices or
             documents with respect to: an Employee Benefit Plan.

      18.    Ifthe definitions of "Claim" and "Wrongful Act" are met, the Policy provides

that such a "Claim is deemed to be made on the earliest date that any Designated

Claims Recipient first receives written notice of such Claim." A "Designated Claims

Recipient" means the Risk Manager, General Counsel, or Chief Financial Officer.

      19.    Under the Policy, Loss means:

             Defense Expenses and money which an Insured is legally
             obligated to pay as a result of a Claim, including settlements;
             judgments: back and front pay; compensatory damages;
             punitive or exemplary damages or the multiple portion of any
             multiplied damage award if insurable under the applicable
             law most favorable to the insurability of punitive, exemplary,
             or multiplied damages; prejudgment and post judgment
             interest; and legal fees and expenses awarded pursuant to a
             court order or judgment....

      20.    Under the Policy, no Claim can exist until there is a written allegation of a

Wrongful Act. No such Claim existed until the DOL sent the EBSA Case Letter to

CLARCOR on May 24, 2017.

      21.    Parker complied with its obligation under the Policy to report its claim

regarding the EBSA Case Letter in a timely manner by providing notice to Travelers in

June 2017.




                                           -5-
         Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 6 of 8. PageID #: 6




        22.     Travelers acknowledged receipt of the EBSA Case Letter on August 3,

2017 and agreed that it constituted a "Claim under the Policy" because "[t]here are

allegations of a Wrongful Act."

        23.     Notwithstanding its admission that the EBSA Case Letter constituted a

Claim under the Policy, Travelers later denied any obligation to reimburse Parker for

any of the Loss Parker has incurred, concluding that "Travelers must deny all coverage,

including Defense Expenses, for this DOL Claim."

        24.     After it received the EBSA Case Letter, Parker engaged counsel to advise

it in connection with the allegations set forth in the letter and incurred costs that qualify

as Defense Expenses covered by the Policy.

        25.     Parker also incurred costs to engage a third party to locate employees and

process payments to them.

        26.     Parker compensated employees and former employees for the alleged

errors and breaches of fiduciary duty stated in the EBSA Case Letter and to resolve the

legal disputes alleged in that letter.

        27.     Parker's payment of sums and costs relating to the EBSA Case Letter

constitutes a Loss within the meaning of the Policy arising from a Claim within the

meaning and scope of coverage of the Policy.

                                          COUNT I
                     Breach of Contract bv Travelers Under the Policv

        28.     Parker hereby incorporates Paragraphs 1 through 27 of this Complaint as

if fully set forth herein.




                                             -6-
        Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 7 of 8. PageID #: 7




       29.    Parker seeks and is entitled to receive full payment from Travelers for the

sums and costs that Parker has incurred with respect to the EBSA Case Letter where

any and all such amounts incurred by Parker qualify as a Loss under the Policy.

       30.    Parker has performed all conditions precedent under the Policy.

       31.    Travelers has breached its contractual obligations to Parker by declining

coverage and failing to pay Parker for the sums and costs that Parker incurred with

respect to the EBSA Case Letter.

       32.    As a direct result of Travelers' breach of the Policy, Parker has been

deprived of the benefit of the insurance coverage for which the insured paid substantial

premiums.

       33.    As a direct and proximate result of the aforesaid actions by Travelers,

Parker has been damaged in excess of $75,000.00 in an amount to be proved at trial for

all damages, costs, and payments, and all other sums incurred to date.

       WHEREFORE, Parker respectfully requests that the Court enter judgment

against Travelers:

       (a)    Awarding Parker actual money damages in excess of $75,000.00

according to proof at trial, plus interest according to law; and

       (b)    Granting such other and further relief as the Court deems just and proper.




                                             -7-
       Case: 1:18-cv-02393-CAB Doc #: 1 Filed: 10/15/18 8 of 8. PageID #: 8




                                             Respectfully submitted,
                                             COHEN & GRIGSBY, P.C.


                                             Bv: /s/Andrew M. Roman
                                                Andrew M. Roman
                                                Pennsylvania (and N.D. Ohio)
                                                Bar I.D. No. 23617
                                                David F. Russey
                                                Pennsylvania Bar I.D. No. 84184
                                                (pro hac vice motion forthcoming)
                                                Julie W. Vanneman
                                                Pennsylvania Bar I.D. No. 207521
                                                (pro hac vice motion forthcoming)

                                             625 Liberty Avenue
                                             Pittsburgh, PA 15222
                                             Phone:       (412)297-4900
                                             Fax: (412)209-0672
                                             E-mail: aroman@cohenlaw.com
                                                      drussey@cohenlaw.com
                                                     jvanneman@cohenlaw.com

                                             Attorneys for Plaintiff,
Dated: October 15, 2018                      Parker Hannifin Corporation
2862379.V2




                                       -8-
